

JOINDER AGREEMENT


This JOINDER AGREEMENT (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”) dated as of February
13, 2020 between LAKER ENERGY PRODUCTS LTD., an Ontario corporation (the “New
Subsidiary”), and WELLS FARGO BANK, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) under that certain Credit Agreement, dated as
of May 24, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BWX
TECHNOLOGIES, INC., a Delaware corporation as the Administrative Borrower
thereunder, BWXT CANADA LTD., an Ontario corporation as the Canadian Borrower
thereunder (the “Canadian Borrower”), the Lenders party thereto, the
Administrative Agent, the Swing Line Lender and each L/C Issuer (each as defined
therein). All capitalized terms used and not defined herein shall have the
meanings given thereto in the Credit Agreement or the applicable Loan Document
referred to herein.


The Canadian Borrower desires to or is required by Section 6.22 of the Credit
Agreement to cause the New Subsidiary to become a “Guarantor”.


Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Guaranteed Parties:


1. The New Subsidiary hereby agrees that by execution of this Agreement it is a
Guarantor (as defined in the Canadian Guaranty) under the Canadian Guaranty as
if a signatory thereof on the Closing Date, and the New Subsidiary (a) shall
comply with, and be subject to, and have the benefit of, all of the terms,
conditions, covenants, agreements and obligations set forth in the Canadian
Guaranty and (b) hereby makes each representation and warranty of a Guarantor,
as set forth in the Canadian Guaranty. The New Subsidiary hereby agrees that (i)
each reference to a “Guarantor” or the “Guarantors” in the Canadian Guaranty and
the other Loan Documents shall include the New Subsidiary (in each case, other
than references solely applicable to a “Domestic Guarantor” or “Domestic
Guarantors” (as defined in the Credit Agreement)) and (ii) each reference to the
“Canadian Guaranty” as used therein shall mean the Canadian Guaranty as
supplemented hereby and as otherwise amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof. Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary
hereby, jointly and severally together with the other Guarantors, guarantees to
the Administrative Agent, for the benefit of the Guaranteed Parties, as provided
in the Canadian Guaranty, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.


2. The New Subsidiary hereby agrees that by execution of this Agreement it is a
Grantor (as defined in the Canadian Collateral Agreement) under the Canadian
Collateral Agreement as if a signatory thereof on the Closing Date, and the New
Subsidiary (a) shall comply with, and be subject to, and have the benefit of,
all of the terms, conditions, covenants, agreements and obligations set forth in
the Canadian Collateral Agreement and (b) hereby makes each representation and
warranty of a Grantor, as set forth in the Canadian Collateral Agreement. The
New Subsidiary hereby agrees that (i) each reference to a “Grantor” or the
“Grantors” in the



--------------------------------------------------------------------------------



Canadian Collateral Agreement and the other Loan Documents shall include the New
Subsidiary, (ii) each reference to the “Canadian Collateral Agreement” as used
therein shall mean the Canadian Collateral Agreement as supplemented hereby and
as otherwise amended, restated, modified or supplemented as of the date hereof
and (iii) each reference to “Collateral” in the Canadian Collateral Agreement
and the other Loan Documents shall include all Collateral (as defined in the
Canadian Collateral Agreement) of the New Subsidiary (other than any of New
Subsidiary’s Excluded Assets (as defined in the Canadian Collateral Agreement)).
Without limiting the generality of the foregoing terms of this paragraph 2, the
New Subsidiary hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right of setoff
against, any and all right, title and interest, whether now or hereafter owned
or acquired, of the New Subsidiary in and to the Collateral of the New
Subsidiary.


3. Attached hereto as Annex A are supplements to Schedules 5.03 and 5.17(b) of
the Credit Agreement and each of the Schedules to the Canadian Collateral
Agreement to the extent such Schedules have changed or will change after, and as
a result of, the execution and delivery hereof (which supplements include, as of
the date hereof, all information required to be provided therein with respect to
the New Subsidiary).


4. All notices and communications to the New Subsidiary shall be given to the
address of the Canadian Borrower set forth in, and otherwise made in accordance
with, Section 10.02 of the Credit Agreement.


5. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Guaranteed Parties of the guarantee by the New Subsidiary under the Canadian
Guaranty upon the execution of this Agreement by the New Subsidiary.


6. The New Subsidiary hereby acknowledges that (a) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is deemed a party and (b) it has received a
copy of the Credit Agreement and the other Loan Documents and has reviewed and
understands the same.


7. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.


8. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.


[Signature Pages Follow]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.


LAKER ENERGY PRODUCTS LTD.,
as Guarantor


By: /s/ John MacQuarrie
Name: John MacQuarrie
Title: President







--------------------------------------------------------------------------------



Acknowledged and accepted:


WELLS FARGO BANK, N.A.,
as Administrative Agent


By: /s/ Jonathan D. Beck
Name: Jonathan D. Beck
Title: Vice President









--------------------------------------------------------------------------------



ANNEX A
Supplemental Schedules

